PER CURIAM.
The petition in intervention of First Oklahoma Bancorporation, Inc., is allowed.
The motion of the petitioners for a stay of the order of the respondent is *393denied because the petitioners have not met the conditions which, under the decision in Associated Securities Corporation v. Securities and Exchange Commission, 10 Cir., 283 F.2d 773, must be met before a stay may be granted of an order of an administrative agency.
Further consideration of the motion to dismiss is postponed to the hearing of the case on the merits.